Opinion by
Mb. Justice Jones,
These appeals by the respective plaintiffs are from judgments for the defendant in three separate actions for damages for personal injuries said to have been suffered by the plaintiffs through the alleged negligence and willful misconduct of the defendant. The cases were consolidated for trial which terminated in a verdict for the defendant in each case. The plaintiffs severally filed motions for new trial and judgment n.o.v. which the learned court below refused and accordingly entered judgments on the verdicts for the defendant.
The sole error assigned by the appellants is that the jury’s verdicts were capricious. No trial error is alleged and, indeed, none could be. The voluminous transcript of testimony which we have carefully examined in the original contains remarkably few objections to the reception or rejection of evidence and, in no instance, did the trial judge rule adversely to the plaintiffs on any substantial evidentiary question. On the *91contrary, the trial judge gave the plaintiffs every opportunity to develop their claims fully before the jury. The case was submitted in a charge that was fair, impartial and comprehensive, of which the plaintiffs made no complaint whatever save for their sole exception to the court’s refusal of their request for binding instructions which, in the very nature of the evidence adduced, could not possibly have been granted. The material evidence for both the plaintiffs and the defendant resided in oral testimony and called for an exercise of the fact-finder’s high prerogative of determining the truth and of rendering verdicts accordingly.
Applying the oft-repeated rule, pertinent to the circumstances, the testimony and reasonable inferences are to be taken in the light most favorable to the verdicts. Such being the procedural situation, the testimony adduced by the plaintiffs must be disregarded except insofar as it may confirm the defendant’s version of the alleged occurrence. The thorough and well considered opinion for the court en banc on its refusal of the plaintiffs’ after-verdict motions clearly demonstrates that the verdicts were supported by evidence which the jury was fully warranted in accrediting.
The respective judgment in each of the three appeals is affirmed.